Exhibit 10.3

Execution Version

INCREMENTAL TERM LOAN AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT
dated as of February 9, 2016 (this “Amendment”), is made and entered into by and
among Endurance International Group Holdings, Inc., a Delaware corporation
(“Holdings”), EIG Investors Corp., a Delaware corporation (the “Borrower”), each
of the entities listed under the caption “Incremental Term Loan Amendment
Lenders” on the signature pages hereto (each, an “Incremental Term Loan
Amendment Lender” and, collectively, the “Incremental Term Loan Amendment
Lenders”), Credit Suisse AG, Cayman Islands Branch, as administrative agent (in
such capacity, the “Administrative Agent”), and, for purposes of Sections 7 and
9 hereof only, the other Loan Parties party hereto.

RECITALS:

WHEREAS, reference is hereby made to the Third Amended and Restated Credit
Agreement dated as of November 25, 2013 (as amended, restated, supplemented or
otherwise modified and as in effect immediately prior to the Incremental Term
Loan Amendment Effective Time (as defined below), the “Credit Agreement”), by
and among Holdings, the Borrower, the lenders from time to time party thereto
and the Administrative Agent;

WHEREAS, the Borrower intends to acquire (the “Acquisition”), directly or
indirectly, all of the outstanding equity interests of Constant Contact, Inc., a
Delaware corporation (the “Company”), pursuant to that certain Agreement and
Plan of Merger dated as of October 30, 2015 (together with all exhibits,
schedules, annexes and disclosure schedules thereto, collectively, the “Merger
Agreement”) among Holdings, Paintbrush Acquisition Corporation, a Delaware
corporation and a Wholly Owned Subsidiary of the Borrower (“Merger Sub”), and
the Company;

WHEREAS, in connection with the foregoing, it is intended that the Borrower will
obtain (a) a Revolving Commitment Increase in an aggregate principal amount of
$40,000,000 pursuant to Section 2.20(a)(i) of the Credit Agreement (the
“Revolving Facility Increase”), (b) immediately following the incurrence of the
Revolving Facility Increase, a senior secured revolving credit facility in an
aggregate principal amount of $165,000,000 incurred in the form of Other
Revolving Commitments pursuant to Section 2.21(a) of the Credit Agreement (the
“Refinancing Revolving Facility”) and (c) promptly following the incurrence of
the Refinancing Revolving Facility, Incremental Term Loans in an aggregate
principal amount of $735,000,000 pursuant to Section 2.20(a)(ii) of the Credit
Agreement (the “Incremental Term Loans”);

WHEREAS, in connection with the foregoing, it is also intended that the Borrower
will, at its option, (a) issue and sell senior unsecured notes (the “Notes”) in
a Rule 144A or other private placement on or prior to the Amendment Effective
Date (as defined below) yielding gross cash proceeds equal to $350,000,000
and/or (b) if and to the extent that less than $350,000,000 in gross cash
proceeds are received from the Notes issued on or prior to the Amendment
Effective Date, incur up to $350,000,000 (less the gross cash proceeds from any
Notes issued on or prior to the Amendment Effective Date) of senior unsecured
increasing rate loans under a senior unsecured credit facility (the “Bridge
Facility”);

WHEREAS, the proceeds of the Incremental Term Loans funded, the Notes issued
and/or the Bridge Facility incurred on the Amendment Effective Date and cash on
hand of Holdings and the Company and their respective subsidiaries, if
applicable, will be applied (a) to pay the consideration in connection with the
Acquisition and any other payments required under the Merger Agreement, (b) to
refinance Revolving Loans outstanding under the Credit Agreement and (c) to pay
the fees and expenses incurred in connection with the transactions described
hereinabove with any remainder to be credited to the Borrower’s and/or the
Company’s account for general corporate purposes (the transactions described
hereinabove, collectively, the “Transactions”);



--------------------------------------------------------------------------------

WHEREAS, in connection with the foregoing, the Borrower has requested that
(a) the Incremental Term Loan Amendment Lenders provide the Incremental Term
Loans and (b) the Credit Agreement be amended in the manner provided for herein;
it being understood and agreed that the proceeds of the Incremental Term Loans
will be used, on the Amendment Effective Date, solely for the purposes described
in the immediately preceding paragraph; and

WHEREAS, the Incremental Term Loan Amendment Lenders are willing to provide the
Incremental Term Loans to the Borrower at the Incremental Term Loan Amendment
Effective Time, and the parties hereto wish to amend the Credit Agreement, in
each case on the terms set forth herein and in the Credit Agreement (as amended
hereby, the “Amended Credit Agreement”) and subject to the conditions set forth
herein.

NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:

SECTION 1. Defined Terms; Interpretation; Etc. Capitalized terms used and not
defined herein shall have the meanings assigned to such terms in the Credit
Agreement. This Amendment is an “Incremental Term Facility Amendment” and a
“Loan Document” for purposes of (and as such terms are defined in) the Credit
Agreement and the other Loan Documents.

SECTION 2. Incremental Term Loans. (a) Each Incremental Term Loan Amendment
Lender hereby agrees, severally and not jointly, to make an Incremental Term
Loan to the Borrower at the Incremental Term Loan Amendment Effective Time in an
aggregate principal amount equal to the amount set forth opposite such
Incremental Term Loan Amendment Lender’s name on Schedule I attached hereto, on
the terms set forth herein and in the Amended Credit Agreement, and subject to
the conditions set forth below. The Incremental Term Loans shall be deemed to be
“Term Loans” as defined in the Amended Credit Agreement for all purposes of the
Credit Agreement and the other Loan Documents having terms and provisions
identical to those applicable to the Term Loans outstanding on the date hereof
immediately prior to the Incremental Term Loan Amendment Effective Time except
as otherwise set forth in this Amendment (including Annex A hereto).

(b) Unless previously terminated, the commitments of the Incremental Term Loan
Amendment Lenders pursuant to Section 2(a) shall terminate at 6:00 p.m., New
York City time, on the Amendment Effective Date.

(c) Each Incremental Term Loan Amendment Lender: (i) confirms that a copy of the
Credit Agreement and the other Loan Documents, together with copies of the
financial statements referred to therein and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Amendment and make an Incremental Term Loan, has
been made available to such Incremental Term Loan Amendment Lender; (ii) agrees
that it will, independently and without reliance upon the Administrative Agent,
any of Credit Suisse Securities (USA) LLC, Goldman Sachs Lending Partners LLC or
Jefferies Finance LLC, in their capacities as joint lead arrangers and joint
bookrunners with respect to this Amendment or any other debt financing
transactions forming part of the Transactions (collectively, the “Arrangers”),
or any other Lender or agent and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Agreement or the other Loan
Documents, including this Amendment; (iii) appoints and authorizes the
Administrative Agent to take such action as

 

2



--------------------------------------------------------------------------------

agent on its behalf and to exercise such powers under the Credit Agreement and
the other Loan Documents as are delegated to the Administrative Agent, as the
case may be, by the terms thereof, together with such powers as are reasonably
incidental thereto; and (iv) acknowledges and agrees that upon the Incremental
Term Loan Amendment Effective Time such Incremental Term Loan Amendment Lender
shall be a “Lender” and an “Additional Term Lender” under, and for all purposes
of, the Credit Agreement and the other Loan Documents, and shall be subject to
and bound by the terms thereof, and shall perform all the obligations of and
shall have all rights of a Lender and an Additional Term Lender thereunder.

SECTION 3. Original Issue Discount. The Incremental Term Loans will be funded to
the Borrower on the Amendment Effective Date at a discount of 3.0% of the
principal amount thereof; provided that the Incremental Term Loan Amendment
Lenders may determine that, in lieu of such Incremental Term Loans being issued
at a discount, the Borrower shall pay upfront fees to the Incremental Term Loan
Amendment Lenders on the Amendment Effective Date in the aggregate amount of
3.0% of the principal amount of the Incremental Term Loans on the Amendment
Effective Date (or a combination of such discount and/or upfront fees not to
exceed 3.0% in the aggregate on the Amendment Effective Date may be required, as
determined and notified by the Incremental Term Loan Amendment Lenders to the
Borrower prior to the Amendment Effective Date). In addition, if, on
February 28, 2016 (the “Adjustment Date”), any Incremental Term Loan Amendment
Lender that is an affiliate of an Arranger holds any Incremental Term Loans, the
Borrower shall pay, on the Adjustment Date, to all Incremental Term Loan Lenders
holding Incremental Term Loans on the Adjustment Date, additional upfront fees
in an aggregate amount of 1.0% of the principal amount of the Incremental Term
Loans outstanding on the Adjustment Date (the “Additional Upfront Fee”).

SECTION 4. Additional Amendments; Type of Amendments. In furtherance of the
foregoing, effective upon the Term Loan Incremental Amendment Effective Time,
and in accordance with Section 2.20 of the Credit Agreement, the parties hereto
agree that the Credit Agreement is hereby amended as set forth on Annex A
hereto. The Borrower and the Administrative Agent hereby acknowledge and agree
that all amendments set forth in this Amendment are, in the reasonable opinion
of the Administrative Agent and the Borrower, necessary and appropriate to
effect the provisions of Section 2.20 of the Credit Agreement.

SECTION 5. Conditions to Incremental Term Loans. Each Incremental Term Loan
Amendment Lender’s obligation to provide the Incremental Term Loans shall become
effective at the time (the “Incremental Term Loan Amendment Effective Time”)
upon which all of the following conditions shall have been satisfied or waived
(the date on which the Incremental Term Loan Amendment Effective Time shall have
occurred being referred to herein as the “Amendment Effective Date”):

(a) The Administrative Agent (or its counsel) shall have received from Holdings,
the Borrower, each other Loan Party and each Incremental Term Loan Amendment
Lender either (i) a counterpart of this Amendment signed on behalf of such party
or (ii) written evidence satisfactory to the Administrative Agent (which may
include facsimile or other electronic transmission of a signed counterpart of
this Amendment) that such party has signed a counterpart of this Amendment.

(b) The Administrative Agent shall have received a written opinion (addressed to
the Administrative Agent and the Lenders (including, without limitation, the
Incremental Term Loan Amendment Lenders) and dated the Amendment Effective Date)
of each of (i) Cleary Gottlieb Steen & Hamilton LLP, New York counsel for the
Loan Parties, (ii) Morris, Nichols, Arsht & Tunnell LLP, Delaware counsel for
the Loan Parties, (iii) Durham, Jones & Pinegar P.C., Utah counsel for the Loan
Parties, (iv) Locke Lorde LLP, Florida counsel for the Loan Parties, and
(v) Troutman Sanders LLP, Georgia counsel for the Loan Parties, in each case, in
form and substance reasonably satisfactory to the Administrative Agent. Each of
Holdings and the Borrower hereby requests such counsel to deliver such opinions.

 

3



--------------------------------------------------------------------------------

(c) The Administrative Agent shall have received a certificate of each Loan
Party, dated the Amendment Effective Date, substantially in the form of Exhibit
E to the Credit Agreement with appropriate insertions, or otherwise in form and
substance reasonably satisfactory to the Administrative Agent, executed by any
Responsible Officer of such Loan Party, and including or attaching the documents
or certifications, as applicable, referred to in paragraph (d) of this Section.

(d) The Administrative Agent shall have received (i) as to each Loan Party,
either (x) a copy of each Organizational Document of such Loan Party certified,
to the extent applicable, as of a recent date by the applicable Governmental
Authority or (y) written certification by such Loan Party’s secretary, assistant
secretary or other Responsible Officer that such Loan Party’s Organizational
Documents certified and delivered to the Administrative Agent on the Third
Amendment Effective Date pursuant to paragraphs (c) and (d), respectively, of
Section 4.03 of the Credit Agreement remain in full force and effect on the
Amendment Effective Date without modification or amendment since such original
delivery, (ii) as to each Loan Party, either (x) signature and incumbency
certificates of the Responsible Officers of such Loan Party executing the Loan
Documents to which it is a party or (y) written certification by such Loan
Party’s secretary, assistant secretary or other Responsible Officer that such
Loan Party’s signature and incumbency certificates delivered to the
Administrative Agent on the Third Amendment Effective Date pursuant to
paragraphs (c) and (d) of Section 4.03 of the Credit Agreement remain true and
correct as of the Amendment Effective Date, (iii) copies of resolutions of the
board of directors and/or similar governing bodies of each Loan Party approving
and authorizing the execution and delivery, as applicable, and performance of
this Amendment, certified as of the Amendment Effective Date by its secretary,
an assistant secretary or a Responsible Officer as being in full force and
effect without modification or amendment, and (iv) a good standing certificate
(to the extent such concept exists) from the applicable Governmental Authority
of each Loan Party’s jurisdiction of incorporation, organization or formation as
of a reasonably recent date.

(e) The Administrative Agent or the Arrangers, as applicable, shall have
received all fees and other amounts (which may, at the Administrative Agent’s
option in consultation with the Borrower and the Arrangers, be offset against,
or paid directly with proceeds of, the Incremental Term Loans made on the
Amendment Effective Date) previously agreed in writing by the Administrative
Agent or the Arrangers, as applicable, and the Borrower to be due and payable on
or prior to the Amendment Effective Date, including, to the extent invoiced at
least three Business Days prior to the Amendment Effective Date, reimbursement
or payment of all out-of-pocket expenses (including reasonable fees, charges and
disbursements of counsel) required to be reimbursed or paid by any Loan Party
under any Loan Document or any other letter agreement entered into between or
among any of such Persons.

(f) Since the date of the Merger Agreement, there shall not have been any
Effects (as defined in the Merger Agreement) that, individually or in the
aggregate, have had or would reasonably be expected to have a Company Material
Adverse Effect (as defined in the Merger Agreement).

(g) Such of the representations and warranties made by the Company in the Merger
Agreement with respect to the Company and its subsidiaries as are material to
the interests of the Lenders (including the Incremental Term Loan Amendment
Lenders), but only to the extent that Holdings and/or Holdings’ applicable
affiliate has the right to terminate Holdings and/or such affiliate’s
obligations under the Merger Agreement, or decline to consummate the
Acquisition, as a result of a breach of such representations in the Merger
Agreement (to such extent, the “Specified Merger Agreement Representations”)
shall be true and correct in all material respects on and as of the Amendment
Effective Date.

 

4



--------------------------------------------------------------------------------

(h) The representations and warranties set forth in each of Section 3.01 (with
respect to corporate or other organizational existence of each Loan Party and to
power and authority to enter into and perform under this Amendment),
Section 3.02 (with respect to authorization, execution, delivery and performance
and enforceability of this Amendment), clause (i) of Section 3.03(b) (with
respect to the entrance into and performance of this Amendment), Section 3.08
and the second sentence of Section 3.16 of the Credit Agreement and in each of
Sections 2.03(f) and Section 3.02(c) of the Collateral Agreement shall be true
and correct in all material respects on and as of the Amendment Effective Date;
provided that (i) any such representation or warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct in all respects on and as of the Amendment Effective Date, (ii) any
reference in such representations or warranties to the “Transactions,” the
“Financing Transactions” or the “Third Amendment Transactions” shall be deemed,
mutatis mutandis, to also refer to the Transactions, and (iii) any reference in
such representations to the “Effective Date” or to the “Third Amendment
Effective Date” shall be deemed, mutatis mutandis, to also refer to the
Amendment Effective Date.

(i) The representations set forth in Section 6 shall be true and correct in all
material respects.

(j) The Acquisition shall have been consummated or, substantially simultaneously
with the borrowing of the Incremental Term Loans hereunder, shall be
consummated, in all material respects in accordance with the Merger Agreement,
after giving effect to any modifications, amendments, consents or waivers not
prohibited by this Section 5(j). The Merger Agreement shall not have been
amended, waived or modified by Holdings, the Borrower or any of their respective
affiliates in a manner materially adverse to the Incremental Term Loan Amendment
Lenders or the Arrangers without the consent of the Arrangers (such consent not
to be unreasonably withheld, delayed or conditioned, and provided that the
Arrangers shall be deemed to have consented to such amendment, waiver or consent
unless they object thereto within five Business Days after written notice of
such proposed amendment, waiver or consent) (it being understood that (w) any
substantive modification, amendment, consent or waiver to the definition of
Company Material Adverse Effect (as defined in the Merger Agreement) shall be
deemed to be material and adverse to the interests of the Incremental Term Loan
Amendment Lenders and the Arrangers, (x) the granting of any consent under the
Merger Agreement that is not materially adverse to the interests of the
Incremental Term Loan Amendment Lenders or the Arrangers will not otherwise
constitute an amendment, modification or waiver, (y) any increase in the
purchase price of the Acquisition will be deemed not to be materially adverse to
the Incremental Term Loan Amendment Lenders or the Arrangers so long as such
increase is funded by cash on hand of Holdings or its Subsidiaries and (z) any
reduction in the purchase price of the Acquisition shall not be deemed to be
material and adverse to the interests of the Incremental Term Loan Amendment
Lenders or the Arrangers, so long as such reduction shall be applied first
(i) if applicable, to reduce the amount of commitments in respect of the Bridge
Facility to $200,000,000 and (ii) after giving effect to the application of
clause (i), to reduce the amount of commitments in respect of the Incremental
Term Loans).

(k) The Administrative Agent shall have received a certificate from the chief
financial officer of Holdings certifying as to the solvency of Holdings and its
Subsidiaries on a consolidated basis after giving effect to the Transactions.

(l) The Collateral and Guarantee Requirement, substantially simultaneously with
the consummation of the Acquisition on the Amendment Effective Date, shall be
satisfied with respect to the Company and each of its Restricted Subsidiaries
(other than any Excluded Subsidiaries); provided that, to the extent any
security interest in any collateral of the Company or any of its Restricted
Subsidiaries is not or cannot be provided or perfected on the Amendment
Effective Date (other than a security interest in any collateral which may be
perfected by the filing of a financing statement under the Uniform Commercial

 

5



--------------------------------------------------------------------------------

Code or by the delivery of certificated equity securities (and related security
powers) of the Company and its material, wholly-owned Restricted Subsidiaries
organized in the United States that are part of the collateral (provided, in
each case, that such certificated equity securities will be required to be
delivered on the Amendment Effective Date only to the extent received from the
Company, it being understood that the Borrower shall use its commercially
reasonable efforts to cause such certificated equity securities to be delivered
by the Company on the Amendment Effective Date) after use of commercially
reasonable efforts by the Borrower to do so without undue burden or expense,
then the provision and/or perfection of a security interest in such collateral
shall not constitute a condition hereunder, but instead shall be required to be
provided or perfected after the Amendment Effective Date pursuant to
arrangements and timing to be agreed by the Administrative Agent and the
Borrower acting reasonably within 90 days following the Amendment Effective Date
(or such later date as may be reasonably agreed between the Administrative Agent
and the Borrower). Without limiting the foregoing, with respect to guarantees
and collateral to be provided by the Company and any of its Subsidiaries (other
than an entity organized in the State of Delaware), if such guarantees and
collateral cannot be provided as a condition hereunder solely because the
existing directors, members, managers or other governing persons of the Company
or such Subsidiaries have not authorized the provision of such guarantees and
collateral prior to the funding of the Incremental Term Loans hereunder and
applicable state law does not permit the “escrowing” of authorizations by the
future directors or managers that will become effective at a future date, the
representations made and legal opinions given with respect to the due
authorization of such guarantees and collateral may be qualified subject to
receiving ratifying resolutions authorizing such guarantees and collateral and
such ratifying resolutions and duly authorized guarantees and collateral shall
be provided no later than 11:59 p.m., New York City time, on the Amendment
Effective Date; provided that the failure to provide such guarantees and
collateral by such time shall be an immediate event of default under the Amended
Credit Agreement.

(m) The Administrative Agent and the Arrangers shall have received, at least
three Business Days (as defined in the Merger Agreement) prior to the Amendment
Effective Date, all documentation and other information about the Borrower,
Holdings and the other Loan Parties as shall have been reasonably requested in
writing at least ten Business Days prior to the Amendment Effective Date by the
Administrative Agent or the Arrangers that they shall have reasonably determined
is required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including without limitation the
USA Patriot Act.

(n) The Administrative Agent shall have received a Borrowing Request with
respect to the Incremental Term Loans not later than 2:00 p.m., New York City
time, one Business Day before the Amendment Effective Date and otherwise in
accordance with the requirements of Section 2.03 of the Credit Agreement.

The Administrative Agent shall notify Holdings, the Borrower and the Lenders of
the Amendment Effective Date, and such notice shall be conclusive and binding.

SECTION 6. Additional Representations. Each of Holdings and the Borrower
represents and warrants to the Incremental Term Loan Amendment Lenders that as
of the Amendment Effective Date:

(a) (i) the sum of the debt (including contingent liabilities) of Holdings, the
Borrower and its Subsidiaries, on a consolidated basis, does not exceed the
present fair saleable value of the present assets of Holdings and its
Subsidiaries, on a consolidated basis, (ii) the capital of Holdings, the
Borrower and its Subsidiaries, on a consolidated basis, is not unreasonably
small in relation to their business as contemplated on the date hereof,
(iii) Holdings, the Borrower and its Subsidiaries, on a consolidated basis, have
not incurred and do not intend to incur, or believe that they will incur, debts

 

6



--------------------------------------------------------------------------------

including current obligations, beyond their ability to pay such debts as they
become due (whether at maturity or otherwise) and (iv) Holdings, the Borrower
and its Subsidiaries, on a consolidated basis, are “solvent” within the meaning
given to that term and similar terms under applicable laws relating to
fraudulent transfers and conveyances; provided that the amount of any contingent
liability has been computed as the amount that, in light of all of the facts and
circumstances existing as of the date hereof, represents the amount that can
reasonably be expected to become an actual or matured liability;

(b) the Borrower will not (i) knowingly use the proceeds of the Incremental Term
Loans, or otherwise make available such proceeds to any Person subject to
economic sanctions administered or enforced by the United States Government
(including without limitation, sanctions enforced by the United States
Department of the Treasury’s Office of Foreign Assets Control) (“Sanctions”) for
the purpose of funding the activities of any Person subject to Sanctions in a
manner that would result in a violation by such Person of applicable Sanctions,
or (ii) use the proceeds of the Incremental Term Loans for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity on behalf of a government, in order to obtain, retain or direct
business or obtain any improper advantage, in each case in violation of the
United States Foreign Corrupt Practices Act of 1977, as amended; and

(c) the Borrower is, both immediately before and after the Incremental Term Loan
Amendment Effective Time, in compliance with Section 2.20 of the Credit
Agreement (solely as it relates to the entering into and performance of this
Amendment (including the incurrence of the Incremental Term Loans pursuant
hereto)).

SECTION 7. Reaffirmation of Guarantees and Security Interests. Each Loan Party
hereby acknowledges its receipt of a copy of this Amendment and its review of
the terms and conditions hereof and consents to the terms and conditions of this
Amendment and the transactions contemplated hereby, including the extension of
credit in the form of the Incremental Term Loans. Each Loan Party hereby
(a) affirms and confirms its guarantees, pledges, grants and other undertakings
under the Credit Agreement and the other Loan Documents to which it is a party,
(b) agrees that (i) each Loan Document to which it is a party shall continue to
be in full force and effect and (ii) all guarantees, pledges, grants and other
undertakings thereunder shall continue to be in full force and effect and shall
accrue to the benefit of the Secured Parties (as defined in the Collateral
Agreement), including the Incremental Term Loan Amendment Lenders, and
(c) acknowledges that from and after the date hereof, all Incremental Term Loans
from time to time outstanding shall be Secured Obligations (as defined in the
Collateral Agreement).

SECTION 8. Expenses; Indemnity; Damage Waiver. Sections 9.03(a), (b), (d) and
(e) of the Credit Agreement are hereby incorporated, mutatis mutandis, by
reference as if such sections were set forth in full herein. The terms and
conditions of Sections 9.03(a), (b), (d) and (e) of the Credit Agreement shall
apply, mutatis mutandis, to each Arranger, in its capacity as such, as if it
were the Administrative Agent under the Credit Agreement, including, for the
avoidance of doubt, liabilities, losses, damages, claims, costs, expenses and
disbursements arising out of the arrangement and syndication of the Incremental
Term Loans; provided that, notwithstanding anything else therein, such expense
reimbursement provisions of Section 9.03(a) of the Credit Agreement shall only
apply as provided hereinabove if the Incremental Term Loan Amendment Effective
Time occurs.

SECTION 9. Miscellaneous.

(a) Notice. For purposes of the Credit Agreement, the initial notice address of
each Incremental Term Loan Amendment Lender shall be as set forth below its
signature below.

 

7



--------------------------------------------------------------------------------

(b) Non-U.S. Lenders. Each Incremental Term Loan Amendment Lender that is not a
U.S. person (as defined in Section 7701(a)(30) of the Code), if any, shall have
delivered to the Administrative Agent such forms, certificates or other evidence
with respect to United States federal income tax withholding matters as such
Incremental Term Loan Amendment Lender may be required to deliver to
Administrative Agent pursuant to Section 2.17 of the Credit Agreement.

(c) Recordation of the Incremental Term Loans. Upon execution and delivery
hereof, and the funding of the Incremental Term Loans, the Administrative Agent
will record in the Register the Incremental Term Loans made by the Incremental
Term Loan Amendment Lenders.

(d) Amendment, Modification and Waiver. This Amendment may not be amended nor
may any provision hereof be waived except pursuant to a writing signed by each
of the parties hereto.

(e) Entire Agreement. This Amendment, the Amended Credit Agreement and the other
Loan Documents constitute the entire agreement among the parties with respect to
the subject matter hereof and thereof and supersede all other prior agreements
and understandings, both written and oral, among the parties or any of them with
respect to the subject matter hereof.

(f) Governing Law. This Amendment shall be construed in accordance with and
governed by the laws of the State of New York; provided, however, that (i) the
interpretation of the definition of “Company Material Adverse Effect” (as
defined in the Merger Agreement) and whether or not a Company Material Adverse
Effect has occurred, (ii) the determination of the accuracy of any Specified
Merger Agreement Representation and whether as a result of any inaccuracy
thereof Holdings or any of Holdings’ affiliates have the right to terminate
Holdings’ or such affiliate’s obligations thereunder or decline to consummate
the Acquisition and (iii) the determination of whether the Acquisition has been
consummated in accordance with the terms of the Merger Agreement, in each case
shall be determined pursuant to the Merger Agreement, which is governed by, and
construed in accordance with, the laws of the State of Delaware, without regard
to the law of any other jurisdiction that might be applied because of the
conflicts of laws principles of the State of Delaware.

(g) Jurisdiction. Each party hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Amendment, or for recognition or enforcement of any judgment,
and each of the parties hereto hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in any Loan Document shall affect any right that the Administrative
Agent, the Arrangers or any Incremental Term Loan Amendment Lender may otherwise
have to bring any action or proceeding relating to this Amendment or any other
Loan Document against Holdings or the Borrower or their respective properties in
the courts of any jurisdiction.

(h) Waiver of Objection to Venue and Forum Non Conveniens. Each party hereto
hereby irrevocably and unconditionally waives, to the fullest extent it may
legally and effectively do so, any objection that it may now or hereafter have
to the laying of venue of any suit, action or proceeding arising out of or
relating to this Amendment in any court referred to in Section 9(g) above. Each
of the parties hereto hereby irrevocably waives, to the fullest extent permitted
by law, the defense of an inconvenient forum to the maintenance of such action
or proceeding in any such court.

 

8



--------------------------------------------------------------------------------

(i) Consent to Service of Process. Each party to this Amendment irrevocably
consents to service of process in the manner provided for notices in
Section 9.01 of the Credit Agreement. Nothing in any Loan Document will affect
the right of any party to this Amendment to serve process in any other manner
permitted by law.

(j) WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AMENDMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AMENDMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

(k) Severability. Any term or provision of this Amendment which is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Amendment or
affecting the validity or enforceability of any of the terms or provisions of
this Amendment in any other jurisdiction. If any provision of this Amendment is
so broad as to be unenforceable, the provision shall be interpreted to be only
so broad as would be enforceable.

(l) Counterparts. This Amendment may be executed in counterparts, each of which
shall be deemed to be an original, but all of which shall constitute one and the
same agreement. Delivery of an executed counterpart of a signature page of this
Amendment by facsimile or electronic transmission shall be as effective as
delivery of a manually executed counterpart hereof.

(m) Headings. The headings of this Amendment are for purposes of reference only
and shall not limit or otherwise affect the meaning hereof.

SECTION 10. Certain Adjustments. The Borrower hereby acknowledges and agrees
that, pursuant to clause (E) of the first proviso to Section 2.20(a)(ii) of the
Credit Agreement, immediately upon the incurrence of the Incremental Term Loans
on the Amendment Effective Date pursuant to this Amendment, the “Applicable
Rate” under the Amended Credit Agreement applicable to the Third Amendment Term
Loans (as defined on Annex A) shall automatically increase to (i) 4.23% per
annum, in the case of ABR Loans, or (ii) 5.23% per annum, in the case of
Eurodollar Loans; provided that if the Arrangers or any of their respective
Affiliates hold any Incremental Term Loans on the Adjustment Date, such
“Applicable Rate” applicable to the Third Amendment Term Loans shall
automatically further increase on and as of the Adjustment Date upon the payment
of the Additional Upfront Fee to (x) 4.48% per annum, in the case of ABR Loans,
or (y) 5.48% per annum, in the case of Eurodollar Loans.

SECTION 11. Additional Undertaking. The Borrower hereby agrees that it shall,
from and after the Amendment Effective Date, use commercially reasonable efforts
to make voluntary prepayments of the Third Amendment Term Loans (as defined on
Annex A) in accordance with the Amended Credit Agreement on such dates and in
such amounts as are necessary to effectively double the amount of each remaining
scheduled amortization payment in respect of the Third Amendment Term Loans
required under the Credit Agreement as of the date hereof (as they may be
adjusted from time to time pursuant to the Amended Credit Agreement).

[Remainder of this page intentionally left blank.]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized signatories as of the day and year first
above written.

 

EIG INVESTORS CORP.,

as Borrower

By:  

/s/ Hari Ravichandran

  Name: Hari Ravichandran   Title:   Chief Executive Officer and President
ENDURANCE INTERNATIONAL GROUP HOLDINGS, INC., as Holdings By:  

/s/ Hari Ravichandran

  Name: Hari Ravichandran   Title:   Chief Executive Officer and President

[Endurance - Incremental Term Loan Amendment]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent By:  

/s/ Robert Hetu

  Name: Robert Hetu   Title:   Authorized Signatory By:  

/s/ Warren Van Heyst

  Name: Warren Van Heyst   Title:   Authorized Signatory

[Endurance - Incremental Term Loan Amendment]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Incremental Term Loan Amendment
Lender By:  

/s/ Robert Hetu

  Name: Robert Hetu   Title:   Authorized Signatory By:  

/s/ Warren Van Heyst

  Name: Warren Van Heyst   Title:   Authorized Signatory  

Notice Address:

Credit Suisse AG, Cayman Islands Branch

11 Madison Avenue, 23rd Floor

New York, NY 10010

Attention: Sean Portrait

Telephone: (919) 994-6369

Facsimile: (212) 322-2291

E-Mail: agency.loanops@credit-suisse.com

[Endurance - Incremental Term Loan Amendment]



--------------------------------------------------------------------------------

GOLDMAN SACHS LENDING PARTNERS LLC, as Incremental Term Loan Amendment Lender
By:  

/s/ Robert Ehudin

  Robert Ehudin   Authorized Signatory  

Notice Address:

Goldman, Sachs & Co.

30 Hudson Street, 5th Floor

Jersey City, NJ 07302

Attention: Michelle Latzoni

Telephone: (212) 934-3921

Facsimile: (646) 769-7700

[Endurance - Incremental Term Loan Amendment]



--------------------------------------------------------------------------------

JEFFERIES FINANCE LLC, as Incremental Term Loan Amendment Lender By:  

/s/ Paul McDonnell

  Name: Paul McDonnell   Title:   Managing Director  

Notice Address:

Jefferies Finance LLC

520 Madison Ave., 19th Floor

New York, NY 10022

Attention: Paul McDonnell

Telephone: (212) 284-2247

Facsimile: (212) 284-3444

E-Mail: pmcdonnell@jefferies.com

[Endurance - Incremental Term Loan Amendment]



--------------------------------------------------------------------------------

With respect only to Sections 7 and 9 of this Amendment:

 

BLUEHOST INC.

DOMAIN NAME HOLDING COMPANY, INC.

THE ENDURANCE INTERNATIONAL GROUP, INC.

ENDURANCE INTERNATIONAL GROUP - WEST, INC.

FASTDOMAIN INC.

HOSTGATOR.COM LLC

A SMALL ORANGE, LLC

By:  

/s/ Hari Ravichandran

  Name: Hari Ravichandran   Title:   Chief Executive Officer and President

[Endurance - Incremental Term Loan Amendment]



--------------------------------------------------------------------------------

Annex A – Additional Terms and Amendments

A. Section 1.01 of the Credit Agreement is hereby amended by inserting the
following new definitions, in appropriate alphabetical order:

“Fifth Amendment” means the Incremental Term Loan Amendment to this Agreement,
dated as of February 9, 2016, by and among Holdings, the Borrower, each other
Loan Party, each Lender party thereto and the Administrative Agent.

“Fifth Amendment Documentation Agent” means Societe Generale in its capacity as
a documentation agent with respect to the Fourth Amendment and the Fifth
Amendment and the Commitments and Loans incurred thereunder.

“Fifth Amendment Effective Date” has the meaning assigned to the term “Amendment
Effective Date” in the Fifth Amendment.

“Fifth Amendment Incremental Term Loans” means the Incremental Term Loans made
on the Fifth Amendment Effective Date pursuant to the Fifth Amendment.

“Fifth Amendment Incremental Term Loan Maturity Date” means February 9, 2023
(or, with respect to any Term Lender that has extended the maturity date of its
Fifth Amendment Incremental Term Loans pursuant to Section 2.21(b), the extended
maturity date set forth in the Extension Notice delivered by the Borrower and
such Term Lender to the Administrative Agent pursuant to Section 2.21(b)).

“Fifth Amendment Joint Lead Arrangers” means each of Credit Suisse Securities
(USA) LLC, Goldman Sachs Lending Partners LLC and Jefferies Finance LLC in its
capacities as a joint lead arranger and joint bookrunner with respect to the
Fourth Amendment and the Fifth Amendment and the Commitments and Loans incurred
thereunder.

“Fifth Amendment Transaction Costs” means the payment of (i) the consideration
in connection with the Acquisition (as defined in the Fifth Amendment) and any
other payments required under the Merger Agreement (as defined in the Fifth
Amendment) and (ii) fees, costs and expenses by the Borrower or any other Loan
Party in connection with the Fifth Amendment Transactions.

“Fifth Amendment Transactions” has the meaning assigned to the term
“Transactions” in the Fifth Amendment.

“Specified Repricing Transaction” means the prepayment or refinancing of all or
a portion of the Fifth Amendment Incremental Term Loans with the incurrence by
any Loan Party of any long-term bank debt financing incurred for the primary
purpose of reducing the effective interest cost or weighted average yield (as
reasonably determined by the Administrative Agent consistent with generally
accepted financial practice and, in any event, excluding any arrangement or
commitment fees in connection therewith) to less than the interest rate for or
weighted average yield (as determined by the Administrative Agent on the same
basis) of the Fifth Amendment Incremental Term Loans, including without
limitation, as may be effected through any amendment to this Agreement relating
to the interest rate for, or weighted average yield of, the Fifth Amendment
Incremental Term Loans, except for any prepayment or refinancing in connection
with a Change of Control or any refinancing that involves an upsizing in
connection with an acquisition.

 

Annex A – 1



--------------------------------------------------------------------------------

“Third Amendment Term Loans” means, collectively, the Original Term Loan
Refinancing Loans and the Term Loans made pursuant to the Third Amendment Term
Commitment Increase, in each case, on the Third Amendment Effective Date. For
the avoidance of doubt, all Term Loans outstanding immediately prior to the
Fifth Amendment Effective Date comprised Third Amendment Term Loans.

B. The definition of “Applicable Rate” in Section 1.01 of the Credit Agreement
is hereby amended by:

 

  1) inserting the phrase “(other than Fifth Amendment Incremental Term Loans)”
immediately after the “Term Loan” in clause (b) thereof;

 

  2) deleting the word “and” immediately before clause (b) thereof and inserting
a semi-colon in lieu thereof; and

 

  3) inserting the following new clause (c) immediately before the period at the
end thereof:

“; and (c) any Fifth Amendment Incremental Term Loan, for any day, (i) 4.00% per
annum, in the case of an ABR Loan, or (ii) 5.00% per annum, in the case of a
Eurodollar Loan”.

C. The definition of “Documentation Agent” in Section 1.01 of the Credit
Agreement is hereby amended by:

 

  1) inserting “, collectively, (a)” immediately after the word “means” therein;
and

 

  2) inserting “and (b) the Fifth Amendment Documentation Agent” immediately
before the period at the end thereof.

D. The definition of “Interest Period” in Section 1.01 of the Credit Agreement
is hereby amended by deleting subclause (i) of clause (c) of the proviso therein
and inserting “(i) in the case of (x) Term Loans (other than Fifth Amendment
Incremental Term Loans), the Term Maturity Date, and (y) Fifth Amendment
Incremental Term Loans, the Fifth Amendment Incremental Term Loan Maturity
Date,” in lieu thereof.

E. The definition of “Joint Bookrunner” in Section 1.01 of the Credit Agreement
is hereby amended by inserting the following proviso immediately before the
period at the end thereof:

“; provided that on and after the Fifth Amendment Effective Date, the “Joint
Bookrunners” shall also include the Fifth Amendment Joint Lead Arrangers”.

F. The definition of “Joint Lead Arranger” in Section 1.01 of the Credit
Agreement is hereby amended by inserting the following proviso immediately
before the period at the end thereof:

“; provided that on and after the Fifth Amendment Effective Date, the “Joint
Lead Arrangers” shall also include the Fifth Amendment Joint Lead Arrangers”.

G. The definition of “Repricing Premium” in Section 1.01 of the Credit Agreement
is hereby amended by:

 

  1) inserting “: (i)” immediately before the phrase “a Repricing Transaction”
therein; and

 

Annex A – 2



--------------------------------------------------------------------------------

  2) inserting the following new clause (ii) immediately before the period at
the end thereof:

“; or (ii) a Specified Repricing Transaction, a premium (expressed as a
percentage of the aggregate principal amount of the applicable Fifth Amendment
Incremental Term Loans (A) to be prepaid pursuant to such Specified Repricing
Transaction or (B) outstanding immediately prior to the amendment constituting
such Specified Repricing Transaction that are subject to an effective pricing
reduction pursuant to such amendment, as applicable) equal to, (x) on or prior
to the date that is twelve months after the Fifth Amendment Effective Date,
1.0%; and (y) thereafter, 0%”.

H. Section 2.10(a) of the Credit Agreement is hereby amended by:

 

  1) inserting the phrase “(other than Fifth Amendment Incremental Term Loans)”
immediately after each of “Term Borrowings” and “Term Loans” therein; and

 

  2) inserting the following new sentence at the end thereof:

“Subject to adjustment pursuant to paragraph (c) of this Section, the Borrower
shall repay the Fifth Amendment Incremental Term Loans on the last day of each
September, December, March and June (commencing on September 30, 2016) in a
principal amount equal to (i) the aggregate outstanding principal amount of
Fifth Amendment Incremental Term Loans immediately after the making of such
Fifth Amendment Incremental Term Loans on the Fifth Amendment Effective Date
multiplied by (ii) 0.50%; provided that if any such date is not a Business Day,
such payment shall be due on the next preceding Business Day.”.

I. Section 2.10(b) of the Credit Agreement is hereby amended by:

 

  1) inserting the phrase “(other than Fifth Amendment Incremental Term Loans)”
immediately after “Term Loans” therein; and

 

  2) inserting the following new sentence at the end thereof:

“To the extent not previously paid, all Fifth Amendment Incremental Term Loans
shall be due and payable on the Fifth Amendment Incremental Term Loan Maturity
Date.”.

J. Section 2.11(a)(i) of the Credit Agreement is hereby amended by deleting the
phrase “shall be” therein and inserting “and any amendment of this Agreement
resulting in a Specified Repricing Transaction shall in each case be” in lieu
thereof.

K. Section 2.20(a)(ii) of the Credit Agreement is hereby amended by:

 

  1) deleting clause (D) of the first proviso therein and inserting “(D) (i) the
maturity date of Incremental Term Facility shall not be earlier than the later
of the latest Term Maturity Date and the latest Fifth Amendment Incremental Term
Loan Maturity Date and (ii) the Weighted Average Life to Maturity of the Term
Loans incurred pursuant to such Term Commitment Increase shall not be shorter
than the remaining Weighted Average Life to Maturity of the Third Amendment Term
Loans or the Fifth Amendment Incremental Term Loans,” in lieu thereof; and

 

Annex A – 3



--------------------------------------------------------------------------------

  2) deleting clause (E) of the first proviso therein and inserting “(E) the
interest rate margins and, subject to clause (D), the amortization schedule for
any Incremental Term Facility shall be determined by the Borrower and the
Additional Term Lenders thereunder; provided that in the event that the interest
rate margins for any Incremental Term Facility are higher than the interest rate
margins for the Third Amendment Term Loans or the Fifth Amendment Incremental
Term Loans by more than 50 basis points, then the interest rate margins for the
Third Amendment Term Loans or the Fifth Amendment Incremental Term Loans, as
applicable, shall be increased to the extent necessary so that such interest
rate margins are equal to the interest rate margins for such Incremental Term
Facility minus 50 basis points; provided, further, that, in determining the
interest rate margins applicable to each of such Incremental Term Facility, the
Third Amendment Term Loans and the Fifth Amendment Incremental Term Loans
(x) original issue discount (“OID”) or upfront fees (which shall be deemed to
constitute like amounts of OID for purposes of this determination) payable by
the Borrower to the applicable Term Lenders or any Additional Term Lenders in
the initial primary syndication thereof (with OID being equated to interest
based on assumed four-year life to maturity) shall be included, (y) customary
arrangement or commitment fees payable to the Joint Bookrunners (or their
Affiliates) in connection with this Agreement or to one or more arrangers (or
their Affiliates) of any Incremental Term Facility shall be excluded and (z) if
such Incremental Term Facility includes an interest rate floor greater than the
interest rate floor applicable to the Third Amendment Term Loans or the Fifth
Amendment Incremental Term Loans, such increased amount shall be equated to
interest margin for purposes of determining whether an increase to the
applicable interest margin for the Third Amendment Term Loans or the Fifth
Amendment Incremental Term Loans, as applicable, shall be required, to the
extent an increase in the interest rate floor in the Third Amendment Term Loans
or the Fifth Amendment Incremental Term Loans, as applicable, would cause an
increase in the interest rate then in effect, and in such case the interest rate
floor (but not the interest rate margin) applicable to the Third Amendment Term
Loans or the Fifth Amendment Incremental Term Loans, as applicable, shall be
increased by such increased amount” in lieu thereof.

L. Section 6.01(a)(viii) of the Credit Agreement is hereby amended by deleting
each reference to “Term Maturity Date” therein and inserting “later of the
latest Term Maturity Date and the latest Fifth Amendment Incremental Term Loan
Maturity Date” in lieu thereof.

M. Section 9.04(b) of the Credit Agreement is hereby amended by inserting the
following new subclause (w) immediately before clause (x) in the first proviso
of such Section:

“(w) by any Fifth Amendment Joint Lead Arranger (or any of their respective
Affiliates) during the primary syndication of the Fifth Amendment Incremental
Term Loans or the Refinancing Revolving Facility (as defined in the Fourth
Amendment) to any Eligible Assignee to whom Holdings or the Borrower has
consented or to any other Fifth Amendment Joint Lead Arranger (or any of their
respective Affiliates).”

 

Annex A – 4



--------------------------------------------------------------------------------

Schedule I – Commitments

As of the Incremental Term Loan Amendment Effective Time

 

Incremental Term Loan Amendment Lender

   Incremental Term
Loan Commitment  

Credit Suisse AG, Cayman Islands Branch

   $ 312,375,000.00   

Goldman Sachs Lending Partners LLC

   $ 312,375,000.00   

Jefferies Finance LLC

   $ 110,250,000.00      

 

 

 

Total:

   $ 735,000,000.00      

 

 

 

 

 

Schedule I – 1